El Juez Asociado Señor Hutchisou,
emitió la opinión del tribunal.
Luis Cruz Martínez fue convicto de delito contra natura y sostiene que la corte de distrito cometió error al admitir un certificado de nacimiento. El documento fue ofrecido como prueba con el objeto de demostrar que la víctima de las propensiones pederásticas del acusado era menor de catorce años de edad y por ende que no era un cómplice. El acusado se opuso a la admisión de esta prueba fundado en que la misma era irrelevante e impertinente. Creemos que la prueba era tanto relevante como pertinente. Véase 23 Cal. Jur. 399, 402, secciones 6 y 8.
 Otra contención es que la corte de distrito cometió error al permitir que el fiscal hiciera cierta pregunta sugestiva a un médico que ya había-declarado extensamente. La pregunta nunca fué contestada y no se tomó excepción a la *539resolución de la corte. Si la pregunta hubiese sido contes-tada afirmativamente, la respuesta hubiese sido una'mera repetición de lo que el testigo había dicho previamente sin ser preguntado por el fiscal de distrito y sin que los letrados-de la defensa presentaran objeción alguna. El error, de haberse cometido, no fué perjudicial.
Mientras el mismo médico estaba en la silla testifical el acusado se opuso a parte de -su declaración fundado en que ella se refería a un examen practicado algún tiempo después-de la- fecha en que se alegaba que el delito fué cometido. El fiscal manifestó que si el examen había sido practicado con anterioridad a la fecha del supuesto delito, testimonio rela-tivo al resultado del mismo no hubiese tenido valor proba-torio. El juez llamó la atención hacia el hecho de que el perjudicado había declarado respecto a actos cometidos du-rante un período de tiempo que se extendía hasta poco antes del examen practicado por el médico. Los letrados del acu-sado contestaron que se alegaba que los actos especificados en la acusación fueron cometidos en el mes de junio. El juez de distrito entonces expresó su opinión al efecto de que el delito había sido cometido en la primera ocasión al igual que en otras ocasiones. Mas los letrados del acusado insis-tieron en que la acusación se refería a la primera ocasión y no a la segunda ni a la tercera. El juez dijo que permitiría la pregunta y el acusado tomó excepción a esta resolución. La tercera contención del apelante es que la corte de distrito-erró al manifestar que el delito había sido cometido tantoen la primera como en ocasiones subsiguientes. Se arguye-que tal observación revelaba una actitud hostil hacia el acusado e indica que éste no tuvo un juicio justo e imparcial; el caso fué juzgado sin la intervención del jurado y aun si hubiese habido jurado no se tomó excepción alguna a la ob-servación de referencia. Tampoco hallamos en esa observa-ción nada que indique que el juez sentenciador fuese hostil o estuviese inclinado a ser injusto con el acusado.
El cuarto señalamiento es que la corte cometió error al *540sentenciar al acnsado fundada en el testimonio no corrobo-rado de nn cómplice. El alegato del apelante no nos con-vence de qne el perjudicado fnera nn cómplice. Ninguno de los casos citados por el apelante trata de un perjudicado menor de catorce años. No obstante, bemos leído el testi-monio y éste tampoco nos ha convencido de que el perjudicado fuera un cómplice. Véanse 23 Cal. Jur., supra; 8 Cal. Jur. 176, párrafo 254.
Otras contenciones son que la corte cometió error al admitir cierta carta en evidencia, que la sentencia es con-traria a la prueba y que el juez no apreció debidamente la prueba aducida por el acusado. La carta nunca fué admitida en evidencia; la sentencia no fue contraria a la prueba y el juez de distrito no cometió error al apreciar la prueba de descargo.

Debe confirmarse la sentencia apelada.